IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: REAPPOINTMENT TO MINOR            : No. 390
                                         :
COURT RULES COMMITTEE                    : MAGISTERIAL RULES DOCKET


                                    ORDER


PER CURIAM:



             AND NOW, this 20th day of October, 2015, Magisterial District Judge

Anthony J. Saveikis, Allegheny County, is hereby reappointed as a member of the Minor

Court Rules Committee for a term for three years commencing November 2, 2015.